Citation Nr: 0021192	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  95-28 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for a seizure disorder.

2. Entitlement to an increased rating for cervical muscle 
spasms, 
currently evaluated as 30 percent disabling.

3. Entitlement to an increased rating for lumbar muscle 
spasms, currently 
evaluated as 20 percent disabling.

4. Entitlement to a total disability rating based on 
individual unemployability due 
to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
August 1995, a statement of the case was issued in September 
1995.  The veteran provided testimony at a personal hearing 
held before the RO in September 1995 and the transcript of 
that hearing constitutes the veteran's substantive appeal.  

The increased rating for the lumbar spasms issue and the TDIU 
issue are addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's seizure disorder and any injury or disease suffered 
during military service. 

2.  The veteran's service-connected cervical muscle 
disability is manifested by severe limitation of motion, but 
no ankylosis, fracture of vertebra or disc symptoms are 
shown.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a seizure disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for entitlement to a rating in 
excess of 30 percent for the veteran's cervical muscle spasms 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including 4.71a, Diagnostic Code 5021-5290 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Seizure Disorder

The veteran testified at a personal hearing held before the 
RO in September 1995 that he fell while in service and that 
he injured his head and back at that time.  Since service, 
the veteran claims that he has experienced "seizures" where 
he becomes disoriented and sometimes blacks out.  He argues 
that this seizure activity is related to service and should 
thus be service connected.

The Board notes at this point that entitlement to service 
connection for neurological residuals of a head injury was 
denied by rating decision in August 1986.  The veteran did 
not initiate an appeal, and the August 1986 rating decision 
became final.  38 U.S.C.A. § 7105(c).  When a veteran seeks 
to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

Although the RO did not articulate the new and material 
analysis in the March 1995 rating decision from which the 
current appeal arises, it would appear that the RO did 
implicitly find that certain evidence received since the 
August 1986 decision was new and material.  The Board agrees 
with the RO's implicit finding in this regard.  It appears 
that the August 1986 determination was based on a finding at 
that time that there was no evidence of current neurological 
disability.  Evidence received since that time, assumed to be 
true, does show that the veteran suffers from a seizure 
disorder.  The Board finds that this new evidence is so 
significant (in light of the basis for the prior denial), 
that it constitutes material evidence.  Therefore, to the 
extent that the present claim for a "seizure disorder" may 
be the same as the prior claim for a "neurological residuals 
of a head injury," the claim has been reopened. 

The underlying issue involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as epilepsies, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, as noted earlier, the Board must first determine 
whether the claim is well-grounded.  In order for a service 
connection claim to be well-grounded, there must be competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and; iii) of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  The truthfulness of evidence is presumed in 
determining whether a claim is well-grounded.  King v. Brown, 
5 Vet.App. 19, 21 (1993).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran's service medical records show that the veteran 
sustained injuries to his back, neck and head in a fall that 
took place in March 1984.  He also had a 2-centimeter 
laceration of his head.  There were no radicular symptoms or 
parathesias indicated at that time.  These records show that 
the veteran slipped and fell again in May 1984 and was 
diagnosed at that time with a lumbar contusion.  Medical 
records through October 1984 describe reports of blurry 
vision in June 1984 and pain and parasthesia symptoms in 
October 1984.  On separation in March 1985, the veteran was 
noted to have a one-inch scar at the back of his head.  No 
other findings relating to the head injury were noted at that 
time, and neurologic examination was reported to be 
clinically normal.

Since service, the veteran contends that he has developed 
seizure like symptoms related to his fall in service.  In 
April 1990, the veteran underwent a neurological consultation 
in conjunction with his VA examination.  Of note, the veteran 
also reported that he might be losing consciousness when he 
sneezed or coughed, although the examiner did not know why 
that would be happening.  No impression or diagnosis related 
to a seizure disorder or to residuals of a head injury were 
reported by the examiner.

VA outpatient medical records from December 1993 to January 
1995 describe in-depth treatment and study of the veteran's 
seizure disorder.  In January 1995, the veteran reported that 
his first seizure occurred in 1986 and that it was 
characterized by sudden alteration of awareness, motionless 
staring with confusion, unresponsiveness, and right hand 
wrist movements.  The veteran said that a funny feeling in 
his stomach commonly preceded the seizures but he had not 
noted a funny smell or taste sensation.  The veteran also 
denied any other neuropsychiatric symptomatology such as déjà 
vu, depersonalization or derealization.  The veteran was 
diagnosed with medical refractory complex partial epilepsy, 
probably with a seizure focus situated over the left temporal 
region.  

Private medical records from St. Mary's Hospital dated 
December 1994 show that the veteran underwent a 22-hour video 
EEG recording with electrode placement with bipolar montages.  
No paroxysmal activity was noted throughout the recording and 
thus a normal recording was noted.

Private medical records from the East Range Clinic from 
October 1994 to September 1995 also describe treatment for 
the veteran's seizure complaints.  In November 1994, the 
physician there noted the veteran's recent diagnosis of 
presumed partial complex seizure disorder.  The doctor 
diagnosed the veteran with questionable partial complex 
seizures from description and abnormal EEG.  Increase of 
medication was prescribed.  No opinion as to etiology was 
provided.  In March 1995, the veteran continued to report 
seizures and the physician diagnosed the veteran with spells 
of unclear etiology.  The veteran continued to report 
problems throughout the period until September 1995 and the 
etiology was not determined.  The veteran also set up 
psychological counseling.  However, the etiology of the 
veteran's "seizures" or spells had not been determined by 
the September 1995 final treatment record.

The veteran was hospitalized at a VA facility in January 
through February 1995.  At that time the veteran was admitted 
to the EEG monitoring unit and had a few episodes of his 
regular seizure-like events which did not have any EEG 
correlation.  He was also tapered off his medication and had 
hyperventilation to bring on his episodes but none of his 
episodes had any EEG correlation.  

In August 1995, a VA outpatient physician discussed with the 
veteran that the spells were not epileptic and that a Neuro-
psychiatric evaluation would be required.  He underwent a 
neurology evaluation in October 1995 wherein he was diagnosed 
with nonepileptic events supported by EEG monitoring.  
 
These medical records clearly show that the veteran has some 
sort of seizure disorder.  However, the medical evidence does 
not establish a link between a current seizure disorder and 
his period of active service.  There is no medical evidence 
of a seizure disorder being manifested during service.  There 
is also no medical evidence of a seizure disorder within one 
year of discharge to otherwise link the disorder to service 
by means of the statutory presumption for epilepsies.  
Moreover, there is no medical opinion suggesting any link to 
service.  The veteran's private physician has continually 
found the veteran's spells to be of unclear etiology.  While 
the veteran has stated his personal belief that the seizures 
are related to injuries in service, but he is not competent 
to render opinions as to medical causation.  Accordingly, his 
claim must be denied as not well grounded for lack of medical 
evidence of a link or nexus to service. 

The Board is unaware of any information in this matter that 
would put VA on notice that any additional relevant evidence 
may exist that, if obtained, would well ground the veteran's 
claim.  See generally McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


II.  Increased Rating for Cervical Muscle Spasms

The veteran contends that his service-connected cervical 
spine disability has worsened and that, therefore, a higher 
disability evaluation should be assigned.  When a veteran is 
seeking an increased rating, such an assertion of an increase 
in severity is sufficient to render the increased rating 
claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  With a well-grounded 
claim arises a statutory duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a).  After noting that the claims file 
includes VA examinations, VA outpatient treatment notes and 
private treatment notes, the Board finds that the record as 
it stands is adequate to allow for equitable review of the 
veteran's increased rating claim and that no further action 
is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Historically, service connection for the cervical spasm 
disability was established by rating decision dated August 
1986.  At that time, the RO assigned the veteran's cervical 
disability a 20 percent rating.  In May 1990, the RO 
increased the rating, and thus a 30 percent rating was 
assigned for the cervical spasm disability.  This evaluation 
was continued by the rating decision now under appeal.

The evidence pertaining to the veteran's disabilities on 
appeal consists of VA examinations, VA outpatient treatment 
notes and private medical records.  First, in June 1992, the 
veteran underwent a VA examination.  At that time, the 
examiner noted that the veteran walked holding his neck 
stiffly.  The veteran could flex the neck to 10 degrees, 
extend the neck to twenty degrees and bend to the left and 
right to 20 degrees.  He could twist his neck to the right to 
45 degrees and to the left to 50 degrees.  There was no pain 
on palpation at that time.  There was a 2.5-centimeter scar 
at the occiput area that was nontender, nondepressed and 
nonadherent.  There was 1+ muscle spasm present in the 
cervical paraspinous muscles.  The veteran was right-handed 
and could press 120 pounds with the tensile dynameter with 
the right hand and 90 pounds with the left.  The deep tendon 
reflexes were +2 in both extremities and the reflexes were 
normal bilaterally.  Strength was normal in the upper 
extremity bilaterally.  The examiner diagnosed the veteran 
with multiple traumatic cervical spine injuries, with 
cervical strain and muscle spasm with residual.

VA outpatient treatment records dated from December 1993 to 
September 1995 also describe the veteran's cervical 
disability.  The veteran underwent an electromyograph (EMG) 
in August 1994 that found no evidence of cervical 
radiculopathy.  The veteran had neck and back complaints in 
October 1994 but a Magnetic Resonance Image (MRI) of the 
cervical spine was unremarkable.  

The records covering 1995 here mostly concern the veteran's 
treatment for seizure type symptoms, however, the Board 
observes that cervical complaints were noted at times.

Similarly, the Board observes that notes from the East Range 
Clinic dated October 1994 to September 1995 also contain 
material mostly about the seizure activity.  However, the 
veteran did undergo an examination in October 1994 at the 
clinic that indicated that the veteran's history was 
remarkable for cervical and lumbar spine injuries in service.  

At a VA examination in October 1995, the veteran walked 
slowly and had a moderate right limp.  The range of motion of 
the neck was flexion to 35 degrees, hyperextension to 25 
degrees, rotation to the right and left to 50 degrees, and 
abduction to the right and left to 20 degrees.  There was 
pain on all extremes of neck motion except hyperextension.  
The veteran was diagnosed, in pertinent part, with loss of 
range of motion of the cervical spine.  X-rays showed a 
normal cervical spine.

Finally, the veteran underwent a recent VA examination in 
February 1999.  At that time, examination of the cervical 
spine showed a 2.5 centimeter well healed and nontender scar 
in the occipital region.  The cervical spine could be flexed 
forward to 20 degrees, extended backward to 20 degrees, 
lateral flexion was limited to 20 degrees and rotation was 
limited to 35 degrees.  The veteran visibly seemed to hold 
his neck rather rigid at all times.  Both arms could be 
elevated to 70 degrees above the horizontal.  Examination of 
the spine showed no deformity and no pain on percussion.  
Straight leg raising was possible to 60 degrees without 
discomfort.  The examiner summed up by saying that the Deluca 
criteria apply regarding low back and neck.

The veteran's cervical muscle spasms disability has been 
assigned a 30 percent rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5021-5290.  That code provides that severe 
limitation of motion of the cervical spine warrants a 30 
percent evaluation while a moderate limitation of motion of 
the cervical spine warrants a 20 percent evaluation.  The 
veteran thus has the highest evaluation possible under the 
Diagnostic Code.  As such, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 cannot be used to award an even higher 
evaluation under this Code. 

Further, the Board finds that the symptomatology does not 
warrant a higher evaluation under other applicable diagnostic 
codes as the evidence has not shown fracture or ankylosis of 
the cervical spine.  Further, although the medical evidence 
indicates that the veteran has had cervical muscle spasms, 
there is no evidence of cervical disc syndrome with a 
severity of symptomatology warranting a higher evaluation. 

Similarly, there is no evidence that the veteran's cervical 
spine symptomatology is such that a higher evaluation is 
warranted under any extraschedular theory of entitlement.  
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board notes that the veteran has 
lost time from work due to seizure activity, but not due to 
his cervical spasms.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

The veteran's claim of entitlement to service connection for 
a seizure disability is not well-grounded.  Entitlement to an 
evaluation in excess of 30 percent for the veteran's service-
connected cervical muscle spasms is not warranted.  To this 
extent, the appeal is denied. 



REMAND

As noted on the title page, the veteran also claims 
entitlement to an increased rating for a lumbar muscle spasm 
disability.  However, the Board finds that further 
development is required before adjudication can proceed on 
this claim.

Specifically, the veteran underwent a VA examination in 
February 1999.  At that examination, the examiner did not 
address the veteran's low back disability.  The examiner did 
not indicate the range of motion in the veteran's lumbar 
spine.  The examiner did find that the spine showed no pain 
to palpation, but there is no indication in the physical 
examination section of this report that the examiner assessed 
the low back in particular.  The examiner further noted in 
his comment section that "Deluca orthopedic criteria apply 
regarding neck, low back and left ankle pain."  This 
statement refers to criteria set out in DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  That case requires the Board to 
consider objective evidence of additional functional loss due 
to pain, incoordination on use, weakness or fatigue beyond 
that already contemplated by the schedular diagnostic 
criteria.  The Board believes it appropriate to afford the 
veteran another rating examination for several reasons.  
First, it does not appear that the veteran's low back was 
medically assessed or examined at his February 1999 VA 
examination.  Further, in light of the examiner's comment 
that "Deluca criteria apply" with no further explanation, 
there is reason to believe that the veteran may experience 
some additional functional loss due to pain and other factors 
set forth in 38 C.F.R. §§ 4.40, 4.5.  Finally, the Board 
notes that the veteran's previous examination was in 1995, 
and that the Deluca commentary provided in 1999 suggests that 
the veteran's low back disorder may have worsened in the four 
intervening years.  At any rate, there is a suggestion that a 
worsening could have occurred, but the most recent VA 
examination did not adequately assess the low back.  

The outcome of the increased rating for lumbar spine 
disability may impact the veteran's separate claim for total 
disability rating based on individual unemployability due to 
service-connected disabilities.  Accordingly, action on that 
issue must be deferred at this time.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1. Any pertinent VA medical treatment 
records not already in the claims file 
should be obtained and made of record.

2. The veteran should be scheduled for 
special VA examination(s) to ascertain 
the current severity of his service-
connected lumbar spine disability.  
The claims file should be made 
available to the examiner(s) for 
review in connection with the 
examination(s), and all indicated 
special studies and tests (including 
x-ray studies) deemed medically 
advisable should be accomplished.  The 
examiner(s) should report all clinical 
and special test findings.  With 
regard to range of motion studies, the 
examiner(s) should report actual 
findings together with normal ranges 
of motion to allow for comparison.  
Further, the examiner(s) should 
clearly indicate at which range of 
motion, if any, the veteran's motion 
is effectively limited by pain.  The 
examiner(s) should also comment, if 
possible, on whether there is evidence 
of additional functional loss due to 
fatigue, weakness and during flare-
ups.  If the examiner(s) find evidence 
of any lumbar disc symptomatology, an 
opinion should be offered as to the 
relationship, if any, to the service-
connected lumbar muscle spasm 
disability. 

3. After completion of the above, the RO 
should review the expanded record and 
determine if a higher evaluation is 
warranted for the veteran's lumbar 
spine disability.  The RO should then 
determine if a total disability rating 
based on individual unemployability is 
warranted.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case 
addressing such issues.  After they 
are afforded an opportunity to 
respond, the case should be returned 
to the Board for further appellate 
review.

The purpose of this remand is to assist the veteran.  The 
veteran and his representative are free to submit additional 
evidence and argument in support of the issues addressed in 
the remand portion of this decision.   


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

